DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/17/2021, with respect to claims 1-28 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
The declaration under 37 CFR 1.130 filed 6/17/2021 is sufficient to overcome the rejection of claims 1-28 based upon the inapplicability of Roper (USPN 9,981,240) as prior art under U.S.C. §102(a)(1)/§103 pursuant to the exception provided under 35 U.S.C 102(b)1(A). Specifically, Roper constitutes a disclosure made by the inventor of the claimed invention within the one-year ‘grace period’ prior to the filling date of the instant application along with another who obtained the subject matter directly or indirectly from the inventor. 

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claims 1 and 21.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN BORTOLI/
Examiner, Art Unit 1797

/JENNIFER WECKER/Primary Examiner, Art Unit 1797